    Case 18-01162       Doc 1     Filed 10/29/18     Entered 10/29/18 16:25:02         Desc Main
                                     Document        Page 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                    EASTERN DIVISION, DISTRICT OF MASSACHUSETTS
 In re
                                                  Docket No.: 10-11716-msh
            KIMMY R. JACKSON,
                                                  Chapter 13
                                        Debtor
 Kimmy R. Jackson
                                      Plaintiff, ADVERSARY PROCEEDING
                        v.
                                                  No.
 Rushmore Loan Management Services
                             Defendant

                                            COMPLAINT
      NOW COMES Kimmy R. Jackson, debtor/plaintiff in the above captioned matters, and
complains of the defendant as follows:

                                  PARTIES AND JURISDICTION

1        Plaintiff Kimmy R. Jackson (hereinafter “Jackson”) is a natural person residing at 700 N.
         Wellman Avenue, Unit 316; N. Chelmsford, MA (“the property”). She commenced the
         present bankruptcy case under chapter 7 on February 22, 2010 (“the petition date”).
2        At all times relevant, Rushmore Loan Management Services was the alleged servicer of a
         mortgage loan encumbering title to her condominium unit, identified above.
3        Venue of the bankruptcy case is appropriate in this court pursuant to 28 USC §1408.
         Venue of the instant complaint is appropriate pursuant to 28 USC §1409.
4        This court has jurisdiction of the bankruptcy case and this complaint pursuant to 28 USC
         §1334.
5        Pursuant to 28 USC §157, the district court has referred all bankruptcy cases and related
         proceedings to the bankruptcy judges of this district.
6        This is a core proceeding within the meaning of that statute, and the court has jurisdiction
         to enter a final judgment. In the event that any claim is determined to be non-core, the
         plaintiff assents to entry of final judgment by the bankruptcy court.

                                         Factual Allegations

7        In a related Adversary Proceeding, docket number 13-01064, Jackson sued various entities,
         including Capital One National Association and ING Bank, FSB. An appeal regarding
         that matter is pending at the First Circuit Court of Appeals.
8        In the context of settlement discussions, Jackson submitted a mortgage loan modification
         application to Capital One on or about January 4, 2018. Capital One requested additional
         information a few weeks later, which was provided. Nothing further was received from
         Capital One thereafter.
9        On or about May 11, 2018, Jackson received correspondence from defendant Rushmore
         essentially soliciting a Loan Modification Application and notifying her that servicing had
     Case 18-01162     Doc 1     Filed 10/29/18       Entered 10/29/18 16:25:02       Desc Main
                                    Document          Page 2 of 3


        been transferred from Capital One to Rushmore. Rushmore did not acknowledge that
        Jackson had applied to Capital One for a modification.
10      On June 4, 2018, Capital One filed a Notice of Transfer of Claim, document 238, indicating
        that the claim had been transferred to Rushmore. No further transfer notices have been
        filed, nor has the June 4 Notice been rescinded on the court’s docket.
11      On or about May 26, 2018, Jackson (through her counsel) sent Rushmore a Request for
        Information pursuant to the Real Estate Settlement Procedures Act and the regulations of
        the Bureau of Consumer Financial Protection, requesting information pertaining to the
        servicing of her loan and modification options.
12      On June 7, 2018, Rushmore acknowledged receipt of the Request for Information. As of
        the date of this complaint, Rushmore has not otherwise responded to the Request for
        Information.

                                   Count 1- Violation of RESPA

13      RESPA, particularly 12 USC §2605, imposes a duty on servicers to respond promptly, fully
        and accurately to inquiries that meet the statutory and regulatory requirements for such
        inquiries.
14      The inquiries sent by Jackson and/or her attorney met the requirements, and were sent to the
        address designated by Rushmore for such inquiries.
15      Rushmore did not respond to the request other than to acknowledge receipt of the request.
16      Jackson has suffered actual damages by reason of Rushmore’s conduct and/or failure to
        respond, in the form, for example, of expenses for attorney fees relating to the inquiries,
        postage, time lost from work, damage to her credit rating, the possibility of fees and costs
        improperly or unreasonably charged to her account by Rushmore, and emotional distress in
        the form of unreasonable fear of foreclosure, for example.

                 Count 2- Violation of Modification and Related Statutes and Regulations

17      The foregoing paragraphs are incorporated at this point as if fully set forth.
18      The federal government has promulgated explicit and detailed regulations, based on
        RESPA, regarding “Loss Mitigation Procedures”, codified at 12 CFR §1024.41. These
        regulations define how mortgage loan servicers must handle requests from borrowers for
        modification of their mortgage loan. The regulations explicitly grant a borrower standing
        to enforce them.
19      In addition, the Commonwealth of Massachusetts has enacted a statute, Mass. Gen. Laws
        ch. 244 §35B, that requires a creditor to take reasonable steps and make good faith efforts to
        avoid foreclosure. The term “creditor” is defined to include a mortgage loan servicer such
        as Rushmore. Section 35C of Chapter 244 define actions that violate the statute.
20      As the foregoing paragraphs make clear, Rushmore did not comply fully with the federal
        and/or state regulations and statutes.
21      The statutes and regulations impose a duty on the part of mortgage loan servicers.
22      By failing to comply with that duty, especially the duty to act reasonably and in good faith,
        Rushmore has caused Jackson to suffer damages as described above.


                                                  2
     Case 18-01162     Doc 1     Filed 10/29/18       Entered 10/29/18 16:25:02        Desc Main
                                    Document          Page 3 of 3


                                        Count 3 - Breach of Contract

23      The foregoing paragraphs are incorporated at this point as if fully set forth.
24      Under Massachusetts law, every contract has an implied covenant of good faith and fair
        dealing.
25      The mortgage and promissory note constitute a contract.
26      The mortgage and promissory note have explicit provisions, in addition to the implied
        covenant, specifying the form and content of notices regarding the mortgage loan, as do the
        aforementioned statutes and regulations.
27      In addition, the mortgage and/or promissory note impose a duty on the mortgagee, and by
        extension, its agent, to respond to inquiries concerning the servicing of the loan. Rushmore
        is either the agent for the mortgagee, or the mortgagee itself.
28      Jackson believes, and therefore avers, subject to discovery, that Rushmore failed to comply
        with the explicit provisions of the mortgage and promissory note, and the statutes and
        regulations.
29      As detailed herein, Rushmore has not acted in good faith, nor has it dealt with Jackson fairly.
30      For the foregoing reasons, Jackson avers that Rushmore has breached the contract, causing
        her to suffer damages as described above.

WHEREFORE Jackson requests relief:
    1) ordering the defendant to provide Jackson with an accounting;
    2) ordering the defendant to comply with its obligations under the applicable statutes,
       regulations, and contractual provisions, especially as concerns loan modification;
    3) monetary damages and attorney fees; and
    4) such other relief as to the court seems meet and just.

October 29, 2018
                                                   Respectfully submitted,
                                                   Kimmy R. Jackson
                                                   By her attorney,

                                                   /s/        David G. Baker
                                                   David G. Baker, Esq.
                                                   236 Huntington Avenue, Ste. 317
                                                   Boston, MA 02115
                                                   617-340-3680
                                                   BBO# 634889




                                                  3
